On January 22,2003, the defendant was sentenced to Twenty (20) years in the Montana State Prison, with ten (10) years suspended for the offense of Attempted Aggravated Assault, a felony. The sentence to run consecutive to the sentence imposed in Ravalli County Cause No. DC-94-88.
On April 1,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Milton Datsopoulos. The state was represented by George Corn.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to Twenty (20) years in the Montana State Prison, with ten (10) years suspended, to be served prior to the sentence imposed in Ravalli County Cause No. DC-94-88.
Hon. Ted L. Mizner, District Court Judge.